In the matter of the will of Annie H. Elbert, deceased.
Petition for the probate of the will was filed December 22, 1942, and hearing was had upon objections to the probate of the will grounded upon the charge that testatrix was suffering from insane delusions at the time of making the will.
Findings were to the effect that on the date of the execution of the will testatrix was suffering from a delusion which caused her to believe that her children had repeatedly attempted to, and had in fact, stolen her property; that the nature of this delusion was such as to cause deceased to fail to recognize the natural objects of her bounty and materially to guide her in attempting to dispose of her property.  On March 8, 1943, judgment was entered denying probate of the will.  Proponents appeal.
Testatrix, Annie H. Elbert, was a widow living in her own home with her daughter, Marie.  She had a number of other children.  On June 3, 1941, she made the will in question.  She died December 19, 1942.  Although she was possessed of considerable property, her only bequests in favor of her blood relatives were small legacies to a son and granddaughter and a conditional forgiveness of a note held against a daughter.  All the rest, residue, and remainder of her property was bequeathed to the trustees of the Evangelical Lutheran Church of St. Matthew of Eau Claire and to their successors in office for the use of the church.
Testatrix was about eighty years old.  Upon this appeal the contentions of appellants and respondents are not really in *Page 177 
conflict.  Appellants claim that the great weight and clear preponderance of the evidence is to the effect that testatrix was bright, clear-minded, and generally competent.  Respondents did not contest this upon the trial below and do not contest it here.  Respondents contend that decedent, beginning about 1937, began to entertain insane delusions that her children were stealing from her.  They contend that this is the only possible cause for cutting off her children in the will, and that the trial court was entitled, to believe that these delusions were present and that they did affect her disposition of her property.
A careful review of the record leads us to the conclusion that while the evidence shows that testatrix gave the appearance of being entirely competent, and that she was "generally competent," it supports the finding that beginning about 1937 she entertained insane delusions to the effect that her children were stealing from her.  The things which she supposed she was being deprived of by theft varied from trivial articles to securities.  The court was warranted in believing that, except for these insane delusions, there existed no ground of estrangement between her and her children and no other way to account for the disposition made of her property.  Under these circumstances the case fails within the following decisions of this court:  Will of Behm, 187 Wis. 10, 203 N.W. 718; Estateof Knutson, 201 Wis. 526, 230 N.W. 617; Will of Shanks,172 Wis. 621, 624, 179 N.W. 747.
In Will of Shanks, supra, it was said:
"It is not a question whether testator had general testamentary capacity, for many persons laboring under insane delusions may be competent to make a will (Will of Cole, 49 Wis. 179,5 N.W. 346), but whether the insane delusion under which the testator' suffered materially affected the will he made."
By the Court. — Judgment affirmed. *Page 178